Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
All Information Disclosure Statements submitted by Applicant for the extant application have been considered and are accepted. Previous objections raised in prior Office Actions (in particular in the Non-Final Office Action of 10-February-2022) are hereby withdrawn.
Response to Arguments
In response to the Non-Final Office Action of 10-February-2022, Applicant has submitted a set of Arguments/ Remarks, without Amendments on 11-May 2022 [herein “arguments”]. In these arguments, Applicant argues that the rejections of claims 12 – 21 and 36 – 49 of the instant application are incorrect and should be withdrawn. Examiner has fully considered these arguments and agrees with Applicant’s conclusions.
In particular, Applicant draws their argument to independent claim 12, stating  that the art cited in the Non-Final Office Action (Ellsberry et al. (US 2006/0277355) in view of Jeddeloh (US 7,310,752)) does not properly teach certain physical aspects of claim 12. Applicant highlights the limitations “a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus” and “memory devices mounted on the PCB”,  “a control circuit mounted on the PCB”, where the control circuit “is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals”. After further search and consideration, Examiner finds these arguments persuasive; therefore independent claim 12 is allowable.
Applicant further argues that dependent claims 13 – 21 should be allowed, as they depend from claim 12; Examiner also agrees with this conclusion.
Finally, Applicant argues that independent claims 36 an 43 share the same limitations which were not taught above, and that they (and their dependent claims- 37 – 42 and 44 – 49 respectively) are also allowable for the same reasons cited above. Examiner also agrees with these conclusions.
In summary, claims 12 – 21 and 36 – 49 are allowable.

 EXAMINER’S AMENDMENT
In response to discovery of minor issues in the independent claims which raise issues with 35 U.S.C. 112(b), Examiner initiated an interview with Applicant’s representative on 15-July-2022 to discuss simple changes to correct these issues. Applicant’s representative agreed to these changes on 15-July-2022; the required changes are reflected in the Examiner’s Amendment which follows.
The application has been amended as follows: 
12. (Currently Amended) A memory module operable in a computer system including a system memory controller coupled to a system memory bus having a bit width N, where N is a positive integer, the memory module comprising:
a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus;
memory devices mounted on the PCB and organized in one or more N-bit-wide ranks, the memory devices having address and control ports and data ports; 
a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is a positive integer smaller than N; and
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices;
wherein, during a normal memory read or write operation, the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals for the normal memory read or write operation, and each respective data handler of the data module is configurable to propagate respective read or write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus, the respective read or write data signals being output or received by at least one memory device in the respective n-bit-wide segment of the memory devices in response to the registered memory address and control signals; and
wherein, during testing of the memory module, the control circuit is configurable to output test address and control signals, the each respective data handler of the data module is configurable to isolate respective data paths from the memory controller to the respective n-bit-wide segment of the memory devices and to output respective test data signals to the respective segment of the memory devices based on information received from the control circuit, and the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the test address and control signals from the control circuit.

36. (Currently Amended) A method, comprising:
at a memory module operable in a computer system including a system memory controller coupled to a system memory bus having a bit width N, the memory module including: a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus; memory devices mounted on the PCB and organized in one or more N-bit-wide ranks, where N is a positive integer, the memory devices having address and control ports and data ports; a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is a positive integer smaller than N; and a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices;
performing normal memory read or write operations, including: receiving, at the control circuit, system address and control signals from the system memory controller via the connector; outputting, from the control circuit, registered memory address and control signals for the normal memory read or write operation; propagating, by each respective data handler of the data module, respective read data signals or respective write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus; and outputting or receiving, by at least one memory device in the respective n-bit-wide segment of the memory devices, the respective read data signals or the respective write data signals in response to the registered memory address and control signals; and
performing testing operations, including: outputting, from the control circuit, test address and control signals; isolating, at the each respective data handler of the data module, respective data paths from the memory controller to the respective n-bit-wide segment of the memory devices; outputting, from the each respective data handler of the data module, respective test data signals to the respective segment of the memory devices based on information received from the control circuit; receiving, by one or more memory devices in the respective segment of the memory devices, test data included in the respective test data signals in response to the test address and control signals from the control circuit.

43. (Currently Amended) A memory module operable in a computer system including a system memory controller coupled to a system memory bus having a bit width N, where N is a positive integer, the memory module comprising:
a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus;
memory devices mounted on the PCB and organized in one or more N-bit-wide ranks, the memory devices having address and control ports and data ports; 
a data module coupled between the data ports of the memory devices and the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is a positive integer smaller than N; and
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices;
wherein, during a normal memory read or write operation, the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals for the normal memory read or write operation, and each respective data handler of the data module is configurable to propagate respective read or write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus, the respective read or write data signals being output or received by at least one memory device in the respective n-bit-wide segment of the memory devices in response to the registered memory address and control signals; and
wherein, during testing of the memory module, the control circuit is configurable to output test address and control signals to the memory devices and a command to the data module, the data module is configurable to isolate data paths from the memory controller to the memory devices through the data handlers, the each respective data handler of the data module is configurable to output respective test data signals to the respective segment of the memory devices in response to the command from the control module, and the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the test address and control signals from the control circuit.


REASONS FOR ALLOWANCE
Claims 12 – 21 and 36 – 49 are allowed.
The following is an Examiner’s statement of reasons for allowance.
The present invention pertains to self-testing electronic modules and more particularly, to self-testing electronic memory modules.
Regarding claim 12, the prior art of record does not teach the limitations a memory controller coupled to a system memory bus having a bit width N, comprising: a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus; memory devices mounted on the PCB; data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PC; and a control circuit mounted on the PCB and coupled to the connector; wherein … the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals (emphasis added).
As such, modification of the prior arts of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior arts. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior arts of record to encompass the limitations set forth in this claim; hence claim 12 is allowable. As a result, the claims which depend from claim 12 (claims 13 - 21) are also allowable.
Independent claims 36 and 43 contain the same or similar limitations as those described above, hence these claims and their dependent claims ( 37 – 42 and 44 – 49 respectively) are also allowable.
In summary, claims 12 – 21 and 36 – 49 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111    
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111